19-36300-cgm   Doc 294   Filed 09/27/19 Entered 09/27/19 19:00:33   Main Document
                                       Pg 1 of 7
19-36300-cgm   Doc 294   Filed 09/27/19 Entered 09/27/19 19:00:33   Main Document
                                       Pg 2 of 7




                                Exhibit A
                                                                     19-36300-cgm   Doc 294   Filed 09/27/19 Entered 09/27/19 19:00:33   Main Document
                                                                                                            Pg 3 of 7


                                                                                                         Exhibit A
                                                                                                    Served Via Overnight Mail



                          NAME                                      ADDRESS 1                                ADDRESS 2                             ADDRESS 3                  CITY      STATE       ZIP      COUNTRY
    1-15 EAST OAK STREET, LLC                       C/O THOR EQUITIES                         ATTN: LEGAL                            25 WEST 39TH ST.                 NEW YORK          NY      10018
    ALABAMA OFFICE OF THE ATTORNEY GENERAL          501 WASHINGTON AVE                                                                                                MONTGOMERY        AL      36104
    ALASKA OFFICE OF THE ATTORNEY GENERAL           1031 W 4TH AVE                            STE 200                                                                 ANCHORAGE         AK      99501
    ARIZONA OFFICE OF THE ATTORNEY GENERAL          2005 N CENTRAL AVE                                                                                                PHOENIX           AZ      85004
    ARKANSA SOFFICE OF THE ATTORNEY GENERAL         323 CENTER ST                             STE 200                                                                 LITTLE ROCK       AR      72201
    AZZEDINE ALAIA                                  ATTN: LEGAL                               5 RUE MARIGNAN                                                          PARIS                     75008        FRANCE
    BALENCIAGA AMERICA, INC.                        ATTN: LEGAL                               50 HARTZ WAY                                                            SECAUCUS          NJ      07094
    CALIFORNIA OFFICE OF THE ATTORNEY GENERAL       PO BOX 944255                                                                                                     SACRAMENTO        CA      94244-2550
    CANADA GOOSE US, INC.                           ATTN: LEGAL                               250 BOWIE AVE                                                           TORONTO           ON      M6E 4Y2      CANADA
    CANADA GOOSE US, INC.                           ATTN: LEGAL                               C/O TX911OU                            PO BOX 55950                     BOSTON            MA      02205-5950
    CELINE INC.                                     ATTN: LEGAL                               538 MADISON AVENUE                                                      NEW YORK          NY      10022
    CHANEL                                          ATTN: LEGAL                               885 CENTENNIAL AVENUE                                                   PISCATAWAY        NJ      08854
    CHLOE                                           ATTN: LEGAL                               DIVISION OF RICHEMONT NORTH AMERICA    PO BOX 417988                    BOSTON            MA      02241-7988
    CHLOÉ INC.                                      ATTN: LEGAL                               DIVISION OF RICHEMONT NORTH AMERICA    10 EAST 52ND STREET, 3RD FLOOR   NEW YORK          NY      10022
    CHLOE, A DIVISION OF RICHEMONT NORTH AMERICA,
    INC                                             ATTN: ALEXA GEOVANOS                      645 FIFTH AVENUE                       5TH FLOOR                        NEW YORK          NY      10022
    CHOATE, HALL & STEWART LLP                      ATTN: KEVIN J. SMARD & MARK SILVA         TWO INTERNATIONAL PLACE                                                 BOSTON            MA      02110
                                                    C/O ZACHARY W. CARTER, CORPORATION
    CITY OF NEW YORK                                COUNSEL OF THE CITY OF NEW YORK           ATTN: BERNADETTE BRENNAN               100 CHURCH STREET                NEW YORK          NY      10007
    CL US DISTRIBUTION CORPORATION                  ATTN: LEGAL                               306 W. 38TH STREET                     FLOOR 14                         NEW YORK          NY      10018-2927
    COLORADO OFFICE OF THE ATTORNEY GENERAL         RALPH L. CARR JUDICIAL BUILDING           1300 BROADWAY, 10TH FL                                                  DENVER            CO      80203
    CONNECTICUT OFFICE OF THE ATTORNEY GENERAL      55 ELM ST                                                                                                         HARTFORD          CT      06106
    CSS BUILDING SERVICES                           ATTN: VIC TARTARA, COO                    846 LIVINGSTON AVENUE                                                   NORTH BRUNSWICK   NJ      08902
    DELAWARE DEPARTMENT OF JUSTICE                  CARVEL STATE OFFICE BUILDING              820 N FRENCH STREET                                                     WILMINGTON        DE      19801
    ETOILLE 660 MADISON LLC                         ATTN: LEGAL                               660 MADISON AVENUE                                                      NEW YORK          NY      10065
    FEDEX                                           ATTN: LEGAL                               942 SOUTH SHADY GROVE ROAD                                              MEMPHIS           TN      38120
    FLAGSHIP 660 OWNER, LLC AND FLAGSHIP PARTNERS
    II, LLC                                         C/O SCF MANAGEMENT LLC                    ATTN: ROBERT CAYRE                     1407 BROADWAY,41ST FLOOR         NEW YORK          NY      10018
    FLORIDA OFFICE OF THE ATTORNEY GENERAL          STATE OF FLORIDA                          THE CAPITOL PL 01                                                       TALLAHASSEE       FL      32399
    GEORGIA OFFICE OF THE ATTORNEY GENERAL          40 CAPITOL SQ SW                                                                                                  ATLANTA           GA      30334
    GGR US LLC                                      ATTN: LEGAL                               DEPT. 3486                             24 E 64TH ST                     NEW YORK          NY      10065
    GGR US LLC                                      ATTN: LEGAL                               DEPT. 3486                             PO BOX 123486                    DALLAS            TX      75312-3486
    GIVENCHY CORPORATION/LVMH                       ATTN: LEGAL                               19 EAST 57TH STREET                                                     NEW YORK          NY      10022
    GIVENCHY CORPORATION/LVMH                       ATTN: LEGAL                               6418 PAYSPHERE CIRCLE                                                   CHICAGO           IL      60674
    GOOGLE INC.                                     ATTN: LEGAL                               1600 AMPHITHEATRE PARKWAY                                               MOUNTAIN VIEW     CA      94043
    GOOGLE INC.                                     ATTN: LEGAL                               DEPT. 33654                            PO BOX 39000                     SAN FRANCISCO     CA      94139
    GUCCI                                           ATTN: LEGAL                               195 BROADWAY                                                            NEW YORK          NY      10007
    GUCCI                                           ATTN: LEGAL                               50 HARTZ WAY                                                            SECAUCUS          NJ      07094
    GUCCI                                           ATTN: LEGAL                               PO BOX 2489                                                             SECAUCUS          NJ      07906
    HAWAII DEPARTMENT OF THE ATTORNEY GENERAL       425 QUEEN STREET                                                                                                  HONOLULU          HI      96813
    HILLDUN CORPORATION                             ATTN: GARY WASSNER                        225 WEST 35TH STREET                   FLOOR 10                         NEW YORK          NY      10001
    IDAHO OFFICE OF THE ATTORNEY GENERAL            700 W. JEFFERSON ST, SUITE 210                                                                                    BOISE             ID      83720
    ILLINOIS OFFICE OF THE ATTORNEY GENERAL         JAMES R. THOMPSON CENTER                  100 W. RANDOLPH ST                                                      CHICAGO           IL      60601
    INDIANA ATTORNEY GENERAL'S OFFICE               INDIANA GOVERNMENT CENTER SOUTH           302 W WASHINGTON ST 5TH FL                                              INDIANAPOLIS      IN      46204
    INTERNAL REVENUE SERVICE                        PO BOX 7346                                                                                                       PHILADELPHIA      PA      19101-7346
    IOWA OFFICE OF THE ATTORNEY GENERAL             HOOVER STATE OFFICE BUILDING              1305 E. WALNUT STREET RM 109                                            DES MOINES        IA      50319
    ISAIA CORP                                      ATTN: LEGAL                               730 FIFTH AVE, CROWN BLDG., STE 1004                                    NEW YORK          NY      10019
    JENEL MANAGEMENT                                ATTN: JACK DUSHEY                         JENEL MANAGEMENT CORP.                 275 MADISON AVENUE (1100)        NEW YORK          NY      10016
    KANSAS OFFICE OF THE ATTORNEY GENERAL           120 SW 10TH AVE                           2ND FL                                                                  TOPEKA            KS      66612
    KENTUCKY OFFICE OF THE ATTORNEY GENERAL         CAPITOL BUILDING                          700 CAPITOL AVE STE 118                                                 FRANKFORT         KY      40601
    LOEWE LLC                                       ATTN: LEGAL                               33127 COLLECTION CENTER DRIVE                                           CHICAGO           IL      60693-0331
    LOEWE LLC                                       ATTN: LEGAL                               598 MADISON AVE FL 6                                                    NEW YORK          NY      10022
    LOUISIANA OFFICE OF THE ATTORNEY GENERAL        1885 N. THIRD ST                                                                                                  BATON ROUGE       LA      70802
    MAINE OFFICE OF THE ATTORNEY GENERAL            6 STATE HOUSE STATION                                                                                             AUGUSTA           ME      04333
    MANOLO BLAHNIK USA, LTD                         ATTN: LEGAL                               31 WEST 54TH STREET                                                     NEW YORK          NY      10019
    MARGIELA USA, INC                               ATTN: LEGAL                               220 W 19TH STREET                      11TH FLOOR                       NEW YORK          NY      10011
    MARYLAND OFFICE OF THE ATTORNEY GENERAL         200 ST. PAUL PL                                                                                                   BALTIMORE         MD      21202
    MASSACHUSETTS OFFICE OF THE ATTORNEY
    GENERAL                                         1 ASHBURTON PLACE, 20TH FLOOR                                                                                     BOSTON            MA      02108

    MICHIGAN DEPARTMENT OF THE ATTORNEY GENERAL     G. MENNEN WILLIAMS BUILDING, 7TH FLOOR    525 W OTTAWA ST                                                         LANSING           MI      48933
    MINNESOTA OFFICE OF THE ATTORNEY GENERAL        445 MINNESOTA ST                          SUITE 1400                                                              ST. PAUL          MN      55101
    MISSISSIPPI OFFICE OF THE ATTORNEY GENERAL      WALTER SILLERS BUILDING                   550 HIGH ST STE 1200                                                    JACKSON           MS      39201
    MISSOURI ATTORNEY GENERAL'S OFFICE              SUPREME COURT BUILDING                    207 W HIGH ST                                                           JEFFERSON CITY    MO      65101
    MONCLER USA, INC                                ATTN: A/R & CREDIT DPT, KRESO MIKUS       568 BROADWAY SUITE # 301                                                NEW YORK          NY      10012
    MONTANA OFFICE OF THE ATTORNEY GENERAL          215 N. SANDERS                            JUSTICE BUILDING, THIRD FL                                              HELENA            MT      59601
    NEBRASKA OFFICE OF THE ATTORNEY GENERAL         2115 STATE CAPITOL                                                                                                LINCOLN           NE      68509
    NEVADA OFFICE OF THE ATTORNEY GENERAL           OLD SUPREME COURT BUILDING                100 N CARSON ST                                                         CARSON CITY       NV      89701


In re: Barneys New York, Inc., et al. ,
Case No. 19-36300 (CMG)                                                                                                                                                                                         Page 1 of 2
                                                                    19-36300-cgm    Doc 294     Filed 09/27/19 Entered 09/27/19 19:00:33   Main Document
                                                                                                              Pg 4 of 7


                                                                                                             Exhibit A
                                                                                                      Served Via Overnight Mail



                        NAME                                       ADDRESS 1                                    ADDRESS 2                           ADDRESS 3                 CITY      STATE       ZIP      COUNTRY
    NEW HAMPSHIRE OFFICE OF THE ATTORNEY
    GENERAL                                        NH DEPARTMENT OF JUSTICE                     33 CAPITOL ST.                                                         CONCORD          NH      03301
    NEW JERSEY OFFICE OF THE ATTORNEY GENERAL      RICHARD J. HUGHES JUSTICE COMPLEX            25 MARKET ST 8TH FL, WEST WING                                         TRENTON          NJ      08611
    NEW MEXICO OFFICE OF THE ATTORNEY GENERAL      408 GALISTEO STREET                          VILLAGRA BUILDING                                                      SANTA FE         NM      87501
    NEW YORK OFFICE OF THE ATTORNEY GENERAL        THE CAPITOL                                                                                                         ALBANY           NY      12224
    NEW YORK-NEW JERSEY REGIONAL JOINT BOARD,
    AFFILIATED WITH WORKERS UNITED                 ATTN: FRED KAPLAN, SECRETARY-TREASURER       305 SEVENTH AVE                                                        NEW YORK         NY      10001
    NORTH CAROLINA ATTORNEY GENERAL'S OFFICE       114 W EDENTON ST                                                                                                    RALEIGH          NC      27603

    NORTH DAKOTA OFFICE OF THE ATTORNEY GENERAL STATE CAPITOL, 600 E BOULEVARD AVE              DEPT. 125                                                              BISMARCK         ND      58505
    OFFICE OF THE ATTORNEY GENERAL OF THE
    DISTRICT OF COLUMBIA                        441 4TH ST NW                                   SUITE 1100                                                             WASHINGTON       DC      20001

    OFFICE OF THE UNITED STATES TRUSTEE            ATTN: ALICIA LEONHARD AND LISA M. PENPRAZE   11A CLINTON AVENUE, ROOM 620                                           ALBANY           NY      12207
    OHIO ATTORNEY GENERAL'S OFFICE                 STATE OFFICE TOWER                           30 E BROAD ST 14TH FL                                                  COLUMBUS         OH      43215
    OKLAHOMAOFFICE OF THE ATTORNEY GENERAL         313 NE 21ST ST                                                                                                      OKLAHOMA CITY    OK      73105
    OREGON DEPARTMENT OF JUSTICE                   1162 COURT ST NE                                                                                                    SALEM            OR      97301
    OWENSCORP ITALIA S.P.A.                        ATTN: LEGAL                                  VIA PONZA, 4                                                           TORINO                   10121        ITALY
    PAUL HASTINGS LLP                              ATTN: CHRIS DICKERSON AND HOLLY SNOW         71 SOUTH WACKER DRIVE                                                  CHICAGO          IL      60606

    PENNSYLVANIA OFFICE OF THE ATTORNEY GENERAL    STRAWBERRY SQUARE 16TH FL                                                                                           HARRISBURG       PA      17120
    PRADA                                          ATTN: LEGAL                                  609 WEST 52ND STREET                                                   NEW YORK         NY      10019
    PRADA                                          ATTN: LEGAL                                  DEPT. CH. 19042                                                        PALATINE         IL      60055

    PRADA USA CORP                                 ATTN: DAVID R. WARREN, VP/GENERAL COUNSEL 610 WEST 52ND STREET                                                      NEW YORK         NY      10019
    RAG & BONE                                     ATTN: LEGAL                               425 W 13TH ST., 3RD FL                                                    NEW YORK         NY      10014

    RAKUTEN MARKETING FORMERLY LINKSHARE CORP.     ATTN: LEGAL                                  215 PARK AVENUE SOUTH, 2ND FLOOR                                       NEW YORK         NY      10003

    RAKUTEN MARKETING FORMERLY LINKSHARE CORP.     ATTN: LEGAL                                  PO BOX 415613                                                          BOSTON           MA      02241-5613

    RHODE ISLAND OFFICE OF THE ATTORNEY GENERAL    150 S MAIN ST                                                                                                       PROVIDENCE       RI      02903
    RIEMER & BRAUNSTEIN LLP                        ATTN: DONALD E. ROTHMAN                      100 CAMBRIDGE STREET                                                   BOSTON           MA      02114
    RIEMER & BRAUNSTEIN LLP                        ATTN: STEVEN E. FOX                          TIMES SQUARE TOWER                    SEVEN TIMES SQUARE, SUITE 2506   NEW YORK         NY      10036
    SCHULTE ROTH & ZABEL LLP                       ATTN: ADAM C. HARRIS                         919 THIRD AVENUE                                                       NEW YORK         NY      10022
    SECURITIES AND EXCHANGE COMMISSION             100 F STREET, NE                                                                                                    WASHINGTON       DC      20549

    SECURITIES AND EXCHANGE COMMISSION             ATTN: ANDREW CALAMARI, REGIONAL DIRECTOR 200 VESEY ST., SUITE 400                                                   NEW YORK         NY      10281-1022
    SHISEIDO COSMETICS                             ATTN: LEGAL                              390 MADISON AVE                                                            NEW YORK         NY      10017
    SHISEIDO COSMETICS                             ATTN: LEGAL                              PO BOX 7247-8480                                                           PHILADELPHIA     PA      19170-8480
    SOUTH CAROLINA OFFICE OF THE ATTORNEY
    GENERAL                                        REMBERT C. DENNIS BLDG                       1000 ASSEMBLY ST RM 519                                                COLUMBIA         SC      29201

    SOUTH DAKOTA OFFICE OF THE ATTORNEY GENERAL    1302 E HIGHWAY 14                            STE 1                                                                  PIERRE           SD      57501
    STOCKTON STREET PROPERTIES, INC.               ATTN: DAVID BRAINERD                         MPH PACIFIC PLACE LLC                 600 PINE STREET, SUITE 228       SEATTLE          WA      98101
    STOCKTON STREET PROPERTIES, INC.               ATTN: LEGAL                                  PO BOX 847130                                                          DALLAS           TX      75284-7130
    STOCKTON STREET PROPERTIES, INC.               ATTN: LORI COLEMAN                           2 & 48 STOCKTON STREET                                                 SAN FRANCISCO    CA      94108
    TENNESSEE OFFICE OF THE ATTORNEY GENERAL       301 6TH AVE N                                                                                                       NASHVILLE        TN      37243
    TEXAS OFFICE OF THE ATTORNEY GENERAL           300 W. 15TH ST                                                                                                      AUSTIN           TX      78701
    THE BUILDING AT 575 FIFTH OFFICE OWNER LLC     ATTN: LEGAL                                  1209 ORANGE STREET                                                     WILMINGTON       DE      19801
    THE BUILDING AT 575 FIFTH OFFICE OWNER LLC     ATTN: LEGAL                                  C/O BEACON CAPITAL PARTNERS           200 STATE STREET, 5TH FLOOR      BOSTON           MA      02109
    THE BUILDING AT 575 FIFTH OFFICE OWNER LLC     ATTN: LEGAL                                  PO BOX 780254                                                          PHILADELPHIA     PA      19178-0254
    THE ROW LLC                                    ATTN: LEGAL                                  609 GREENWICH STREET                                                   NEW YORK         NY      10014
    THE UNITED STATES ATTORNEY’S OFFICE FOR THE
    SOUTHERN DISTRICT OF NEW YORK                  86 CHAMBERS ST.                              3RD FLR                                                                NEW YORK         NY      10022
    TRIBECA DESIGN STUDIO LLC                      ATTN: LEGAL                                  142 DUANE ST FRNT A                                                    NEW YORK         NY      10013-3893
    UTAH OFFICE OF THE ATTORNEY GENERAL            UTAH STATE CAPITOL COMPLEX                   350 NORTH STATE ST STE 230                                             SALT LAKE CITY   UT      84114
    VERMONT ATTORNEY GENERAL'S OFFICE              109 STATE ST.                                                                                                       MONTPELIER       VT      05609
    VIRGINIA OFFICE OF THE ATTORNEY GENERAL        202 N. NINTH ST.                                                                                                    RICHMOND         VA      23219
    WASHINGTON OFFICE OF THE ATTORNEY GENERAL      1125 WASHINGTON ST SE                                                                                               OLYMPIA          WA      98501

    WEST VIRGINIA OFFICE OF THE ATTORNEY GENERAL   STATE CAPITOL, 1900 KANAWHA BLVD E           BUILDING 1 RM E-26                                                     CHARLESTON       WV      25305
    WISCONSIN ATTORNEY GENERAL'S OFFICE            114 E STATE CAPITOL                                                                                                 MADISON          WI      53702
    WYOMING OFFICE OF THE ATTORNEY GENERAL         KENDRICK BUILDING                            2320 CAPITOL AVE                                                       CHEYENNE         WY      82002
    YVES SAINT LAURENT AMERICA, INC.               ATTN: LEGAL                                  50 HARTZ WAY                                                           SECAUCUS         NJ      07094




In re: Barneys New York, Inc., et al. ,
Case No. 19-36300 (CMG)                                                                                                                                                                                          Page 2 of 2
19-36300-cgm   Doc 294   Filed 09/27/19 Entered 09/27/19 19:00:33   Main Document
                                       Pg 5 of 7



                                Exhibit B
                                                                  19-36300-cgm    Doc 294    Filed 09/27/19 Entered 09/27/19 19:00:33       Main Document
                                                                                                           Pg 6 of 7

                                                                                                         Exhibit B
                                                                                                   Served Via Electronic Mail



                        NAME                                                  ADDRESS 1                                                  ADDRESS 2                                         EMAIL
  194 ATLANTIC LLC                                    C/O BORAH, GOLDSTEIN, ALTSCHULER, NAHINS & GOIDEL, P.C.        ATTN: JEFFREY C. CHANCAS                          JCHANCAS@BORAHGOLDSTEIN.COM
  ALBATRANS, INC AND SAVINO DEL BENE USA              C/O KLESTADT WINTERS JURELLER SOUTHARD & STEVENS, LLP          ATTN: TRACY L. KLESTADT                           TKLESTADT@KLESTADT.COM
  ALLEN ISD                                           C/O LINEBARGER GOGGAN BLAIR & SAMPSON, LLP                     ATTN: ELIZABETH WELLER                            DALLAS.BANKRUPTCY@PUBLICANS.COM
  AZZEDINE ALAIA SAS AND CHLOE, A DIVISION OF
  RICHEMONT NORTH AMERICA, INC                        ATTN: JOSHUA LIPMAN                                                                                              JOSHUA.LIPMAN@RICHEMONT.COM
  AZZEDINE ALAIA SAS AND CHLOE, A DIVISION OF                                                                                                                          LMARINUZZI@MOFO.COM
  RICHEMONT NORTH AMERICA, INC                        C/O MORRISON & FOERSTER LLP                                    ATTN: LORENZO MARINUZZI & ERICA J RICHARDS        ERICHARDS@MOFO.COM
                                                                                                                                                                       JFLAXER@GOLENBOCK.COM
  BAL HARBOUR SHOPS, LLC                              C/O GOLENBOCK EISEMAN ASSOR BELL & PESKOE LLP                  ATTN: JONATHAN L. FLAXER & MICHAEL S. WEINSTEIN   MWEINSTEIN@GOLENBOCK.COM
                                                                                                                                                                       SLEVINSON@JONESDAY.COM
  BRF FINANCE CO., LLC, BRIGADE CAPITAL MANAGEMENT,                                                                  ATTN: SIDNEY P. LEVINSON, MICHAEL C.              MSCHNEIDEREIT@JONESDAY.COM
  LP, AND GACP FINANCE CO., LLC                     C/O JONES DAY                                                    SCHNEIDEREIT, AND JEREMY D. EVANS                 JDEVANS@JONESDAY.COM
                                                                                                                                                                       KDWBANKRUPTCYDEPARTMENT@KELLEYDRYE.COM
  BROOKFIELD PROPERTY REIT INC AND REGENCY                                                                           ATTN: ROBERT L. LEHANE AND MAEGHAN J.             RLEHANE@KELLEYDRYE.COM
  CENTERS CORPORATION                                 C/O KELLEY DRYE & WARREN LLP                                   MCLOUGHLIN                                        MMCLOUGHLIN@KELLEYDRYE.COM
  BURBERRY (WHOLESALE) LIMITED                        C/O SHEPPARD MULLIN RICHTER & HAMPTON, LLP                     ATTN: MALANI J. CADEMARTORI                       MCADEMARTORI@SHEPPARDMULLIN.COM
  BURBERRY (WHOLESALE) LIMITED                        C/O SHEPPARD MULLIN RICHTER & HAMPTON, LLP                     ATTN: DEREK J. FAMULARI                           DEREK.FAMULARI@BURBERRY.COM
  CL US DISTRIBUTION CORPORATION                      C/O MONTGOMERY MCCRACKEN WALKER & RHOADS LLP                   ATTN: DAVID M. BANKER                             DBANKER@MMWR.COM
  COMENITY CAPITAL BANK                               C/O BURR & FORMAN LLP                                          ATTN: JAMES H. HAITHCOCK, III                     JHAITHCOCK@BURR.COM
  CP FASHION GROUP, INC                               C/O MOSES & SINGER LLP                                         ATTN: FRANCESCO DI PIETRO                         FDIPIETRO@MOSESSINGER.COM
                                                                                                                                                                       DSTEIN@WILENTZ.COM
  CSS BUILDING SERVICES                               C/O WILENTZ, GOLDMAN & SPITZER, P.A.                           ATTN: DAVID H. STEIN AND MEREDITH I. FRIEDMAN     MFRIEDMAN@WILENTZ.COM
  DAVID PIRROTTA DISTRIBUTION, INC                    C/O GONZALEZ & GONZALEZ LAW, PC                                ATTN: ROSENDO GONZALEZ                            ROSSGONZALEZ@GONZALEZPLC.COM
                                                                                                                                                                       PBASTA@PAULWEISS.COM
  FLAGSHIP 660 OWNER, LLC AND FLAGSHIP PARTNERS II,                                                                  ATTN: PAUL M. BASTA, JACOB A. ADLERSTEIN, AND     JADLERSTEIN@PAULWEISS.COM
  LLC                                                 C/O PAUL, WEISS, RIFKIND, WHARTON & GARRISON LLP               SAMUEL E. LOVETT                                  SLOVETT@PAULWEISS.COM
  GGR US, LLC                                         C/O FOX ROTHSCHILD, LLP                                        ATTN: CATHERINE E. YOUNGMAN                       CYOUNGMAN@FOXROTHSCHILD.COM
  GGR US, LLC                                         C/O FOX ROTHSCHILD, LLP                                        ATTN: LEONARD BUDOW                               LBUDOW@FOXROTHSCHILD.COM
  GRAFICHE MILANI S.P.A.                              C/O PICK & ZABICKI LLP                                         ATTN: DOUGLAS J. PICK                             DPICK@PICKLAW.NET
                                                                                                                                                                       BNATHAN@LOWENSTEIN.COM
  HILLDUN CORPORATION                                 C/O LOWENSTEIN SANDLER LLP                                     ATTN: BRUCE S. NATHAN AND MYLES R. MACDONALD      MMACDONALD@LOWENSTEIN.COM
  INTERNATIONAL BUSINESS MACHINES CORP (IBM)          C/O IBM CORPORATION                                            ATTN: RODRIGO ALONSO RODRIGUEZ GONZALEZ           ALONSORG@MX1.IBM.COM
  ISABEL MARANT                                       C/O ADAM L. ROSEN PLLC                                         ATTN: ADAM L. ROSEN                               ADAM.ROSEN@ALRCOUNSEL.COM
  KERING AMERICAS, INC.                               C/O MONTGOMERY MCCRACKEN WALKER & RHOADS LLP                   ATTN: GILBERT R. SAYDAH, JR.                      GSAYDAH@MMWR.COM
  LITTLER MENDELSON P.C.                              C/O SQUIRE PATTON BOGGS (US) LLP                               ATTN: TRAVIS A. MCROBERTS                         TRAVIS.MCROBERTS@SQUIREPB.COM
  LITTLER MENDELSON P.C.                              C/O SQUIRE PATTON BOGGS (US) LLP                               ATTN: KAROL K. DENNISTON                          KAROL.DENNISTON@SQUIREPB.COM
  LVMH MOET HENNESSY LOUIS VUITTON INC., AND EACH                                                                    ATTN: SETH H. LIEBERMAN AND MATTHEW W.            SLIEBERMAN@PRYORCASHMAN.COM
  OF ITS AFFILIATED BRANDS                            C/O PRYOR CASHMAN LLP                                          SILVERMAN                                         MSILVERMAN@PRYORCASHMAN.COM

  MANZANITA US GP LLC AND ITS ADVISOR MANZANITA
  CAPITAL UK LLP, ON BEHALF OF DIPTYQUE DISTRIBUTION
  USA LLC, BYREDO US INC., SPACE BRANDS USA LLC,                                                                                                                       STEPHANIE.WICKOUSKI@BCLPLAW.COM
  KEVYN AUCOIN BEAUTY INC., AND MALIN + GOETZ INC.   C/O BRYAN CAVE LEIGHTON PAISNER LLP                             ATTN: STEPHANIE WICKOUSKI AND LAITH HAMDAN        LAITH.HAMDAN@BCLPLAW.COM
  MARGIELA USA, INC                                  LAZARUS & LAZARUS, P.C.                                         ATTN: HARLAN M. LAZARUS                           HLAZARUS@LAZARUSANDLAZARUS.COM
                                                                                                                     ATTN: JOSEPH T. MOLDOVAN AND DAVID J.
  MONCLER USA, INC                                    C/O MORRISON COHEN LLP                                         KOZLOWSKI                                         BANKRUPTCY@MORRISONCOHEN.COM
  MPH PACIFIC PLACE, LLC                              C/O PICK & ZABICKI LLP                                         ATTN: DOUGLAS J. PICK                             DPICK@PICKLAW.NET
  NETSUITE, INC. (ORACLE AMERICA, INC)                C/O BUCHALTER, A PROFESSIONAL CORPORATION                      ATTN: SHAWN M. CHRISTIANSON                       SCHRISTIANSON@BUCHALTER.COM
  NEW YORK-NEW JERSEY REGIONAL JOINT BOARD,
  AFFILIATED WITH WORKERS UNITED                      C/O COHEN, WEISS AND SIMON LLP                                 ATTN: RICHARD M. SELTZER                          RSELTZER@CWSNY.COM
  NEW YORK-NEW JERSEY REGIONAL JOINT BOARD,
  AFFILIATED WITH WORKERS UNITED                      C/O COHEN, WEISS AND SIMON LLP                                 ATTN: THOMAS M. KENNEDY                           TKENNEDY@CWSNY.COM
  NEW YORK-NEW JERSEY REGIONAL JOINT BOARD,
  AFFILIATED WITH WORKERS UNITED                      C/O COHEN, WEISS AND SIMON LLP                                 ATTN: MELISSA S. WOODS                            MWOODS@CWSNY.COM
                                                                                                                                                                       RFEINSTEIN@PSZJLAW.COM
                                                                                                                                                                       BSANDLER@PSZJLAW.COM
                                                                                                                     ATTN: ROBERT J. FEINSTEIN, BRADFORD J. SANDLER,   JMORRIS@PSZJLAW.COM
  OFFICIAL COMMITTEE OF UNSECURED CREDITORS           C/O PACHULSKI STANG ZIEHL & JONES LLP                          JOHN A. MORRIS AND COLIN R. ROBINSON              CROBINSON@PSZJLAW.COM
  OWENSCORP ITALIA, SPA                               C/O THE LAW OFFICE OF GILBERT A. LAZARUS, PLLC                 ATTN: GILBERT A. LAZARUS                          GILLAZARUS@GMAIL.COM
  PITNEY BOWES, INC AND BORDERFREE, INC               C/O MEYER, SUOZZI, ENGLISH & KLEIN, P.C.                       ATTN: EDWARD J. LOBELLO                           ELOBELLO@MSEK.COM
                                                                                                                                                                       CHRISDICKERSON@PAULHASTINGS.COM
  RETAIL FUNDING (BNY), LLC                           C/O PAUL HASTINGS LLP                                          ATTN: CHRIS DICKERSON AND BRENDAN M. GAGE         BRENDANGAGE@PAULHASTINGS.COM
  RETAIL FUNDING (BNY), LLC                           C/O PAUL HASTINGS LLP                                          ATTN: MICHAEL E. COMERFORD                        MICHAELCOMERFORD@PAULHASTINGS.COM
  RHE CONTAINER COMPANY, INC                          C/O HUNZIKER, JONES & SWEENEY, P.A.                            ATTN: MICHAEL J. SWEENEY                          MSWEENEY@HJSLAWOFFICE.COM
  SABBADINI S.R.L.                                    C/O RATTET PLLC                                                ATTN: ROBERT L. RATTET                            RRATTET@RATTETLAW.COM

In re: Barneys New York, Inc., et al.,
Case No. 19-36300 (CMG)                                                                                                                                                                                    Page 1 of 2
                                                            19-36300-cgm   Doc 294   Filed 09/27/19 Entered 09/27/19 19:00:33       Main Document
                                                                                                   Pg 7 of 7

                                                                                                  Exhibit B
                                                                                            Served Via Electronic Mail



                      NAME                                              ADDRESS 1                                                 ADDRESS 2                                            EMAIL
  SABBADINI S.R.L.                             C/O RATTET PLLC                                                ATTN: JAMES B. GLUCKSMAN                          JBGLUCKSMAN@RATTETLAW.COM
  SESSIONM, INC                                C/O PEPPER HAMILTON LLP                                        ATTN: EVELYN J. MELTZER                           MELTZERE@PEPPERLAW.COM
  SIMON PROPERTY GROUP, LP                     ATTN: RONALD M. TUCKER                                         225 WEST WASHINGTON STREET                        RTUCKER@SIMON.COM
  SPINELLI KILCOLLIN                           C/O THE LAW OFFICE OF GILBERT A. LAZARUS, PLLC                 ATTN: GILBERT A. LAZARUS                          GILLAZARUS@GMAIL.COM
                                                                                                                                                                BTRUST@MAYERBROWN.COM
                                                                                                              ATTN: BRIAN TRUST, JOAQUIN M. C DE BACA, AND      JCDEBACA@MAYERBROWN.COM
  STOCKTON STREET PROPERTIES                   C/O MAYER BROWN LLP                                            YOUMI KIM                                         YKIM@MAYERBROWN.COM
  THE BUILDING AT 575 FIFTH OFFICE OWNER LLC   C/O GOULSTON & STORRS PC                                       ATTN: DOUGLAS B. ROSNER                           DROSNER@GOULSTONSTORRS.COM
  THE BUILDING AT 575 FIFTH OFFICE OWNER LLC   C/O GOULSTON & STORRS PC                                       ATTN: TREVOR R. HOFFMANN                          THOFFMANN@GOULSTONSTORRS.COM
  THE MACERICH COMPANY                         C/O BALLARD SPAHR LLP                                          ATTN: DUSTIN P. BRANCH                            BRANCHD@BALLARDSPAHR.COM
                                                                                                                                                                RICHARD.KREMEN@DLAPIPER.COM
  THOR ASB 1-15 EAST OAK STREET, LLC           C/O DLA PIPER LLP (US)                                         ATTN: RICHARD M. KREMEN AND KRISTY N. GRACE       KRISTY.GRACE@DLAPIPER.COM
  THOR ASB 1-15 EAST OAK STREET, LLC           C/O DLA PIPER LLP (US)                                         ATTN: JAMILA JUSTINE WILLIS                       JAMILA.WILLIS@DLAPIPER.COM
                                                                                                                                                                ADAM.HARRIS@SRZ.COM
                                                                                                              ATTN: ADAM C. HARRIS, KRISTINE G. MANOUKIAN AND   KRISTINE.MANOUKIAN@SRZ.COM
  TPG SPECIALTY LENDING, INC                   C/O SCHULTE ROTH & ZABEL LLP                                   KELLY V. KNIGHT                                   KELLY.KNIGHT@SRZ.COM
  TR APPAREL, LLC DBA THE ROW                  C/O SHEPPARD MULLIN RICHTER & HAMPTON, LLP                     ATTN: MALANI J. CADEMARTORI                       MCADEMARTORI@SHEPPARDMULLIN.COM
  WELLS FARGO BANK, NATIONAL ASSOCIATION       C/O RIEMER & BRAUNSTEIN LLP                                    ATTN: DONALD E. ROTHMAN                           DROTHMAN@RIEMERLAW.COM
  WELLS FARGO BANK, NATIONAL ASSOCIATION       C/O RIEMER & BRAUNSTEIN LLP                                    ATTN: STEVEN E. FOX                               SFOX@RIEMERLAW.COM
                                                                                                                                                                KSIMARD@CHOATE.COM
  WELLS FARGO BANK, NATIONAL ASSOCIATION       C/O CHOATE, HALL & STEWART LLP                                 ATTN: KEVIN J. SIMARD AND JONATHAN D. MARSHALL    JMARSHALL@CHOATE.COM




In re: Barneys New York, Inc., et al.,
Case No. 19-36300 (CMG)                                                                                                                                                                           Page 2 of 2
